DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TREYMONE GOLDWIRE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1329

                          [December 13, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2006-CF-007956-BXXX-MB.

   Treymone Goldwire, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed

TAYLOR, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.